DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 04/23/2020, Claims 1-20 have been cancelled, and newly added Claims 21-33 are pending.

REASONS FOR ALLOWANCE
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record, Klieman (US Patent 5,171,253) and Hart (US Patent 6,579,304), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 21 and 33 which recite, inter alia " wherein the absorbable polymer compliant portion comprises a compliant base and a plurality of ribs or ridges interconnected to the compliant base made of a different material than the compliant base and having a different compliance than the compliant base, wherein the compliant base is formed on the inner surface and at least a portion of each of the first and second side surfaces of at least one of the first and second leg members".  The novelty of this invention is the absorbable compliant portion can close gaps caused by clips opening elastically after formation, improve clip security, make effectiveness of the clip less sensitive to form, and compensate for a larger opening caused by the elasticity of clips (Paragraph 0014; instant specification PGPub).
The closest prior arts of record disclosed above teach a surgical clip similar to that of Claims 21, however the prior arts disclosed above fail to teach the particulars of the claim. The closest prior art, Klieman, discloses a surgical clip (Figures 2) having a rigid portion comprising first (14) and second opposing legs (16), and an apex (12) joining the first and second leg members as claimed (see Figures 1-6 of Klieman). Klieman further discloses that the hemostatic clip comprises absorbable polymer compliant portion which can fill a proximal opening between the apex and the leg members (Column 3, Lines 26-36 and Column 3, Lines 64-67 and Column 4, Lines 1-5). Klieman also discloses wherein the polymer compliant portion comprises a compliant base (34) and a plurality of ridges (22) made of a different material (Column 4, Lines 5-12). Klieman fails to disclose that the compliance between the compliant base and ribs/ridges are different. Furthermore, Klieman fails to disclose wherein the compliant base is formed on at least a portion of the side surfaces of the first and second leg members. Klieman is silent towards the compliance of the materials and does not disclose forming the compliant base on the side surfaces of the leg members. Hart teaches a surgical clamp similar to that of Claim 21, having 2 legs (14 and 16; see Figure 1) that have a compliant portion (43) which aids in absorption (Column 9, Lines 50-57). The compliant portion has a base (45) and ridges (50/47) see Figures 4-5) and is positioned on the inner surfaces and side surfaces of the leg members (see Figures 4-6). Hart discloses that the base however is a rigid structure and thus is not compliant (Column 5, Lines 40-46). Furthermore, Hart fails to disclose where the compliant portion would extend to and fill an opening defined by the apex.
Because none of the prior art documents of record teach a surgical clip as recited in Claims 21-33 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 21-33 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771